Pee Curiam.
The defendant in this case was convicted on an indictment charging him with embezzling moneys belonging to one Anna Lee.
The first ground npon which the plaintiff in error seeks a reversal of this conviction is directed at the alleged Illegal admission of testimony of Anna Lee. Our examination of this testimony leads us to the conclusion that it was properly admitted.
The second contention is that the trial court erroneously refused to direct the jury to acquit the defendant. This motion, we think, was properly refused, there being testimony to support the contention of the state that the defendant was guilty as charged.
The last ground for reversal argned by counsel for the defendant is that the verdict of the jury was against the weight of the evidence. No assignment nor reason, however, has been filed raising this question.
The judgment under review will be affirmed.